DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I comprising claim 1-6 in the reply filed on 11/29/2022 is acknowledged.
 In addition to the election made by the applicant, a species election between indicated Species 1-5 is also required.  The Applicant did not make a species election as indicated in the restriction requirement dated 09/29/2022.  Applicant’s elected claims 1-6 of Group I do not read on any embodiment specifically shown in the drawings.  A species election is required in response to the instant Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “wherein a first transverse intermittent cut line defines a first right side major tie disposed on the right side of the web” and “a second transverse intermittent cut line defines a second right side major tie disposed on the right side of the web” as recited in claim 1 lines 7 and 10 must be shown or the feature(s) canceled from the claim(s).  No embodiment in Applicant’s drawings show first and second major ties positioned on the right side.  No new matter should be entered.

Therefore, the limitations “wherein the first wipe is connected to the second wipe only on the right side of the web, and wherein the second wipe is connected to the third wipe only on the right side of the web” as recited in claim 1 lines 13-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “wherein each of the first right side major tie and the second right side major tie are between about 2 and 10 millimeters wide” as recited in claim 2 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “wherein the first right side major tie and the second right side major tie abut the right edge” as recited in claim 3 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “wherein each of the first right side major tie and the second right side major tie are spaced from the right edge by at least 2 millimeters” as recited in claim 4 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “wherein the first right side major tie and the second right side major tie overlap in the transverse direction” as recited in claim 5 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “wherein the first right side major tie and the second right side major tie fully overlap in the longitudinal direction” as recited in claim 6 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hack (DE 20314147U1).

Referring to claim 1.  (claimed structure not shown) Hack discloses a plurality of integrally interconnected wipes (3; Figure 1c) that collectively define a web (as in Figure 1c), the web having a right edge (right edge of web in Figure 1c), a left edge (left edge of web in Figure 1c), a longitudinal direction extending parallel to the right and left edges (running through the web from left to right as seen in Figure 1c), a transverse direction perpendicular to the longitudinal direction (running vertically through web from top to bottom as seen in Figure 1c), and a longitudinal centerline (running through center of web from left to right as seen in Figure 1c) extending in the longitudinal direction and positioned midway between the right and left edges (see Figure 1), the web defining a right side transversely between the centerline and the right edge (top side as seen in Figure 1c) and defining a left side transversely between the centerline and the left edge (bottom side as seen in Figure 1c), the plurality of wipes (3) comprising a first wipe, a second wipe, and a third wipe (see designation of wipes in reproduced figure below), wherein a first transverse intermittent cut line (line comprises a large cut portion and a small connected portion 2; construed as a intermittent line) defines a first right side major tie (1) disposed on the right side of the web, wherein the first right side major tie (1) connects the first wipe (leftmost wipe as seen in Figure 1c) to the second wipe (second leftmost wipe as seen in Figure 1c), wherein the first right side major tie (1) has a width extending in the transverse direction (running vertically through web from top to bottom as seen in Figure 1c), and 
wherein a second transverse intermittent cut line (line between fist and send wipe) defines a second right side major tie (1) disposed on the right side of the web, wherein the second right side major tie (second tie 1) connects the second wipe (second leftmost wipe as seen in Figure 1c) to the third wipe (third leftmost wipe as seen in Figure 1c), wherein the second right side major tie (second tie 1) has a width extending in the transverse direction (running vertically through web from top to bottom as seen in Figure 1c), wherein the first wipe is connected to the second wipe only on the right side of the web (see Figure 1c), and wherein the second wipe is connected to the third wipe only on the right side of the web (see Figure 1c).
                            
    PNG
    media_image1.png
    831
    380
    media_image1.png
    Greyscale

Hack Figure 1c Reproduced and rotated 90 degrees clockwise.

Referring to claim 3.  (claimed structure not shown) Hack discloses a plurality of integrally interconnected wipes (3; Figure 1c) that collectively define a web (as in Figure 1c),
wherein the first right side major tie (1) and the second right side major tie (1) abut the right edge (abut the top edge as seen in Figure 1c).

Referring to claims 5 and 6.  (claimed structure not shown) Hack discloses a plurality of integrally interconnected wipes (3; Figure 1c) that collectively define a web (as in Figure 1c),
wherein the first right side major tie (1) and the second right side major tie (1) overlap in the transverse direction (tie portion 1 is disposed on the same location as other tie portions in a vertical direction and in the longitudinal direction; see Figure 1c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hack (DE 20314147U1)(alone).

Referring to claim 2.  (claimed structure not shown) Hack discloses a plurality of integrally interconnected wipes (3; Figure 1c) that collectively define a web (as in Figure 1c),
wherein each of the first right side major tie (1) and the second right side major tie (1) are about 0.5 millimeters wide.
Hack does not specifically disclose wherein each of the first right side major tie and the second right side major tie are between about 2 and 10 millimeters wide.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprises the width of the first right side major tie and the second right side major tie are between about 2 and 10 millimeters wide, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Referring to claim 4.  (claimed structure not shown) Hack does not specifically disclose wherein each of the first right side major tie and the second right side major tie are spaced from the right edge by at least 2 millimeters.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprises the first right side major tie and the second right side major tie are spaced from the right edge by at least 2 millimeters, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651